       Case 1:15-cr-00608-KPF Document 482 Filed 12/16/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,


                                                    15 Cr. 608-10 (KPF);
                   -v.-
                                                          ORDER
ANGEL OTERO,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      On November 24, 2020, the Court received a request from Mr. Otero for

the appointment of counsel to assist him with a compassionate release motion

(Dkt. #475), and proceeded to grant Mr. Otero the appointment of new counsel

(Dkt. #477). As counsel for Mr. Otero has now appeared in this case, the Court

directs the parties to adhere to the following briefing schedule: Mr. Otero’s

supplemental submission is due on or before January 29, 2021; the

Government’s response is due on or before February 19, 2021; and Mr. Otero

may submit any reply on or before March 5, 2021.

      SO ORDERED.

Dated: December 16, 2020
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge
